

SUBORDINATION AND INTERCREDITOR AGREEMENT
 
This Agreement, dated as of July, 17, 2007 is made by and among BHC INTERIM
FUNDING II, L.P., a Delaware limited partnership, with an office at 444 Madison
Avenue, 25th Floor, New York, New York 10022 (the “Subordinated Creditor”),
WELLS FARGO BANK, NATIONAL ASSOCIATION (with its participants, successors and
assigns, the “Lender”), acting through its Wells Fargo Business Credit operating
division, with an office located at 119 West 40th Street, 16th Floor, New York,
New York 10018, AIRGATE INTERNATIONAL CORPORATION, a New York corporation
(“Airgate NY” or “BHC Borrower”), AIRGATE INTERNATIONAL CORPORATION (CHICAGO),
an Illinois corporation (“Airgate Chicago”), PARADIGM INTERNATIONAL, INC., a
Florida corporation (“Paradigm”) (Airgate NY, Airgate Chicago and Paradigm are
individually a “Borrower” and collectively and individually the “Borrowers”),
all with an address of 153-04 Rockaway Boulevard, Jamaica, New York 11434, and
PACIFIC CMA, INCORPORATED, a Delaware corporation (“Pacific CMA”), and PACIFIC
CMA INTERNATIONAL, LLC, a Colorado limited liability company (“Pacific
International”), each with an address of 153-04 Rockaway Boulevard, Jamaica, New
York 11434 (Borrowers, Pacific CMA and Pacific International are sometimes
collectively and individually referred to as the “Obligors”).


Borrowers now are or hereafter may be indebted to the Lender on account of loans
or other extensions of credit or financial accommodations from the Lender to the
Borrowers and will secure their indebtedness by granting a lien in favor of the
Lender on the personal property and assets described in the Senior Credit
Agreement (as such term is defined below).


In addition, Pacific CMA, Pacific International and Alfred Lam (the “Individual
Guarantor”) have each guarantied the indebtedness of the Borrowers to the Lender
and Pacific CMA and Pacific International have secured their guarantees by
granting liens in favor of the Lender on personal property and assets described
in the Pacific CMA Pledge Agreement and the Pacific CMA Security Agreement (as
such terms are defined below) (collectively, the “Guarantor Collateral”).


The BHC Borrower now is or hereafter may also be indebted to the Subordinated
Creditor (the “Subordinated Indebtedness”) and the Guarantors (as defined in the
“Subordinated Credit Agreement”, hereinafter defined) will guaranty the BHC
Borrower’s obligations to repay the Subordinated Indebtedness. The BHC Borrower
and Guarantors will secure their obligations to repay the Subordinated
Indebtedness by granting liens on certain personal property and assets.


As a condition to considering the continued extension of credit to the
Borrowers, the Lender has required the execution and delivery of this Agreement
by the Subordinated Creditor.


ACCORDINGLY, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, and to induce the Lender from time to time in its
discretion to extend credit to the Borrowers, the Guarantors, the Lender and the
Subordinated Creditor hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1. Definitions. As used herein, the following terms shall have the meanings
assigned to them:


“Collateral” means (a) the “Collateral” as such term is defined in the Senior
Credit Agreement, including without limitation, all present and future property
of the Borrowers wherever located and however described and whether or not
constituting a fixture, and, for the avoidance of doubt, includes all of Airgate
NY’s equity interest in Airgate (Chicago) and (b) the Guarantor Collateral;
together, in each case, with all proceeds thereof.


“Distribution” means, with respect to any indebtedness, obligation or security
(a) any payment or distribution of cash, securities or other property, by
set-off or otherwise, on account of such indebtedness, obligation or security,
(b) any redemption, purchase or other acquisition of such indebtedness,
obligation or security, or (c) the granting of any lien or security interest to
or for the benefit of the holders of such indebtedness, obligation or security
in or upon any property or interests in property.


“Obligations” means each and every debt, liability and obligation of every type
and description which the Borrowers and the Guarantors may now or at any time
hereafter owe to the Lender, whether such debt, liability or obligation now
exists or is hereafter created or incurred and whether it is or may be direct or
indirect, due or to become due, or absolute or contingent.


“Pacific CMA Pledge Agreement” means those separate Collateral Pledge Agreements
dated April 6, 2007 by Pacific CMA and Pacific International in favor of Lender,
as the same may be modified, amended, supplemented or restated from time to
time.


“Pacific CMA Security Agreement” means those separate Security Agreements dated
April 6, 2007 by Pacific CMA and Pacific International in favor of Lender, as
the same may be modified, amended, supplemented or restated from time to time.


“Payment in Full” or “Paid in Full” means that (a) the Obligations have been
paid and satisfied in full in cash, and (b) any commitment of the Lender to
extend any financial accommodations to the Borrowers has been terminated.


“Senior Credit Agreement” means that certain Credit and Security Agreement dated
April 6, 2007 by and between Borrowers and Lender, as the same may be modified,
amended, supplemented or restated from time to time.


“Senior Debt” means the principal amount of $10,000,000 plus all interest, fees,
costs, enforcement expenses (including legal fees and disbursements), premium,
liabilities, collateral protection expenses and other reimbursement or indemnity
obligations, all as created or evidenced by the Senior Loan Documents.
 
 
2

--------------------------------------------------------------------------------

 
 
“Senior Default” means the occurrence of any one or more of the following: (a) a
Senior Payment Default; (b) breach by Borrowers of any of the Financial
Covenants contained in the Senior Credit Agreement; (c) the occurrence of an
event described in Section 7.1(f) of the Senior Credit Agreement; or (d) the
occurrence of an event described in Section 7.1(g) of the Senior Credit
Agreement.
 
“Senior Loan Documents” means the “Loan Documents”, as such term is defined in
the Senior Credit Agreement.


“Senior Payment Default” means default in the payment of any of the Obligations
when they become due and payable.


“Subordinated Credit Agreement” means that certain Loan and Security Agreement
dated as of July 17, 2007 by and among BHC Borrower, the Guarantors and Junior
Creditor.


2. Subordination. The Subordinated Creditor hereby agrees that (regardless of
any priority otherwise available to the Subordinated Creditor by law or by
agreement) any security interest, lien, pledge or encumbrance which the
Subordinated Creditor may now hold or may at any time hereafter acquire in any
or all of the Collateral is, shall be and shall remain fully subordinate to any
security interest, lien, pledge or encumbrance that the Lender may now or
hereafter hold in the Collateral. The Subordinated Creditor shall cause each
Subordinated Loan Document that now or hereafter evidences all or a portion of
the Subordinated Indebtedness to be conspicuously marked as follows:


“This [agreement] [instrument] is subject to the terms of a Subordination and
Intercreditor Agreement (the “Intercreditor Agreement”) dated as of July 17,
2007 by and among BHC Interim Funding II, L.P. (“BHC”), Wells Fargo Bank,
National Association (“Wells Fargo”), acting through its Wells Fargo Business
Credit operating division, the Borrowers (as defined in the Intercreditor
Agreement) and the Guarantors, which Intercreditor Agreement is incorporated
herein by reference. Notwithstanding any statement to the contrary in this
[agreement] [instrument], (i) no payment on account of principal, interest, fees
or other amounts shall become due or be paid except in accordance with the terms
of the Intercreditor Agreement, and (ii) any security interest, lien, pledge or
encumbrance granted to BHC shall be subordinate to the security interest, lien,
pledge or encumbrance granted to Wells Fargo and shall be enforceable only in
accordance with the terms of the Intercreditor Agreement.”


3. Permitted Distributions; Prohibition on Distributions in Certain Instances.


(a) The Subordinated Indebtedness and any and all documents, instruments,
writings and agreements related thereto (all such documents, instruments,
writings and agreements collectively and individually referred to as the
“Subordinated Loan Documents”), shall be and hereby are subordinated and the
payment thereof is deferred until Payment in Full of the Senior Debt.
Notwithstanding the immediately preceding sentence, but subject to paragraph
3(b) hereof, the BHC Borrower shall be permitted to make, and the Subordinated
Creditor shall be permitted to receive, regularly scheduled payments of
interest, fees and reimbursement of expenses (but no payments of principal) as
required pursuant to the Subordinated Loan Documents, so long as any such
payments shall not result in the occurrence of a Senior Default.
 
 
3

--------------------------------------------------------------------------------

 
 
(b) Upon the occurrence and during the continuance of any Senior Default, upon
receipt by Subordinated Creditor of written notice of such Senior Default given
by Lender to the Borrowers and the Subordinated Creditor (the “Senior Default
Blockage Notice”), then no Distributions due or to become due on the
Subordinated Indebtedness shall be paid by the Borrowers, and no payment on
account thereof shall be received, accepted or retained by the Subordinated
Creditor for a period (each, a “Senior Default Blockage Period”) commencing on
the date of receipt by Subordinated Creditor of such Senior Default Blockage
Notice and terminating on the earliest to occur of the following dates: (i) 150
days after Subordinated Creditor’s receipt of such Senior Default Blockage
Notice (provided, however, that if the Obligations of the Borrowers to the
Lender are accelerated then any applicable Senior Default Blockage Period shall
continue until the Lender rescinds such acceleration in writing or the Senior
Debt is Paid in Full), (ii) the date on which such Senior Default is cured or
waived or shall cease to exist (Lender hereby agrees that it will promptly
notify Subordinated Creditor of any such cure, waiver or cessation), (iii) the
date on which the Senior Debt shall have been Paid in Full, or (iv) the date on
which the Senior Default Blockage Period shall have been terminated by written
notice to the Borrowers and the Subordinated Creditor from the Lender. After the
expiration of the applicable Senior Default Blockage Period, the BHC Borrower
may resume making payments to the Subordinated Creditor to the extent permitted
pursuant to this Agreement, including amounts not paid during the Senior Default
Blockage Period due to the foregoing prohibitions, so long as any such payments
will not result in the occurrence of a Senior Default. Notwithstanding any other
provision of this Agreement, only one Senior Default Blockage Period triggered
by a Senior Default that is not a Senior Payment Default may be commenced within
any period of 365 consecutive days. There shall be no limit to the number of
Senior Default Blockage Periods triggered by a Senior Payment Default.


(c) If the Subordinated Creditor receives any Distribution on account of the
Collateral in violation of this Agreement, the Subordinated Creditor will hold
the amount so received in trust for the Lender and will forthwith turn over such
Distribution to the Lender in the form received (except for the endorsement of
the Subordinated Creditor where necessary) for application to the Obligations
(whether or not due), in such order of application as the Lender may deem
appropriate. If the Subordinated Creditor fails to make any endorsement required
under this Agreement, the Lender, or any of its officers or employees or agents
on behalf of the Lender, is hereby irrevocably appointed (which appointment is
coupled with an interest) as the attorney-in-fact for the Subordinated Creditor
(with the right but not the duty) to make such endorsement in the Subordinated
Creditor’s name.


4. Waiver and Consent; Bankruptcy.


(a)  The Lender shall have no obligation to the Subordinated Creditor with
respect to the Collateral or the Obligations. The Lender may (i) exercise
collection rights, (ii) take possession of, sell or dispose of, and otherwise
deal with, the Collateral, (iii) in the Lender’s name, the Subordinated
Creditor’s name or in Borrowers’ name, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of, or securing,
any right to payment, or grant any extension to, make any compromise or
settlement with or otherwise agree to waive, modify, amend or change the
obligations (including collateral obligations) of any account debtor or other
obligor of the Borrowers; (iv) prosecute, settle and receive proceeds on any
insurance claims relating to the Collateral, and (v) exercise and enforce any
right or remedy available to the Lender with respect to the Collateral, whether
available before or after the occurrence of any default; all without notice to
or consent by anyone except as specifically required by law. To the extent it is
legally permitted to do so, the Lender shall apply the proceeds of the
Collateral against the Senior Debt in any order of application it deems
appropriate, and to the extent there is any excess remaining after such
application, then to the Subordinated Creditor for payment of the Subordinated
Indebtedness, or to any other party legally entitled to such proceeds. The
Subordinated Creditor hereby waives any and all right to require the marshalling
of assets in connection with the exercise of any of the remedies permitted by
applicable law or agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) In the event that the Borrowers make an assignment for the benefit of
creditors, or any proceedings are commenced by or against the Borrowers under
any bankruptcy, reorganization, readjustment of debt, arrangement, dissolution,
receivership, liquidation or insolvency law or statute now or hereafter in
effect, any Distribution, whether in cash, securities or other property, that
would otherwise, but for the terms hereof, be payable or deliverable in respect
of the Subordinated Indebtedness shall be paid or delivered directly to the
Lender (to be held and/or applied in accordance with the terms of the
Obligations) until the Obligations are paid in full. The Subordinated Creditor
irrevocably authorizes, empowers and directs any debtor, debtor-in-possession,
receiver, trustee, liquidator, custodian, conservator or other person having
authority, to pay or otherwise deliver all such Distributions to the Lender.
Furthermore, in any such event and at any time thereafter, the Subordinated
Creditor shall, upon the written request of the Lender, prove, enforce, and
endeavor to obtain payment of the Subordinated Indebtedness at the time
existing, and will turn over to the Lender in precisely the form received any
Distribution which shall be payable upon or with respect to the Subordinated
Indebtedness for application to the payment of the Obligations at the time
existing. In the event that the Subordinated Creditor shall fail to take the
action requested by the Lender, the Lender may, as attorney-in-fact for the
Subordinated Creditor, take such action on behalf of the Subordinated Creditor,
but for the use and benefit of the Lender, and the Subordinated Creditor hereby
appoints the Lender as attorney-in-fact for the Subordinated Creditor to demand,
sue for, collect and receive every Distribution and give acquittance therefor
and to file claims and proofs of claim with respect of the Subordinated
Indebtedness and to take such other action in the Lender's own name or in the
name of the Subordinated Creditor or otherwise and to vote, give consent and
take any other steps with regard thereto, all as the Lender may deem necessary
or advisable for the enforcement of this Agreement (provided, however, the
Lender shall have no obligation to execute, verify, deliver and/or file any such
claim or proof of claim or to vote any such claim and the Subordinated Creditor
shall not be entitled to change or withdraw any such vote made by the Lender);
and the Subordinated Creditor shall execute and deliver to the Lender such other
and further powers of attorney, assignments or other instruments as may be
requested by the Lender in order to enable the Lender or its officers as
sub-agents to enforce any and all claims upon or with respect to the
Subordinated Indebtedness at the time existing and to collect and receive any
and all Distributions which may be payable or deliverable at any time upon or
with respect to the Subordinated Indebtedness.
 
 
5

--------------------------------------------------------------------------------

 
 
(c) If the Borrowers or the Borrowers’ estate become the subject of proceedings
under Title 11 of the United States Code (11 U.S.C. § 101 et seq.), as amended,
(the “Bankruptcy Code”), and if the Lender desires to permit the use of cash
collateral or to provide financing to the Borrowers under either Section 363 or
Section 364 of the Bankruptcy Code, the Subordinated Creditor agrees that
adequate notice of such financing to the Subordinated Creditor shall have been
provided if the Subordinated Creditor receives written notice in accordance with
the Bankruptcy Code. The Subordinated Creditor waives any claim it may now or
hereafter have arising out of the Lender’s election, in any proceeding
instituted under Chapter 11 of the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, and/or any borrowing or a security
interest under Section 364 of the Bankruptcy Code by the Borrowers, as
debtors-in-possession. To the extent that the Lender receives payments on, or
proceeds of collateral for, the Obligations which are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law, or equitable cause, then, to the extent of such
payment or proceeds received, the Obligations, or part thereof, intended to be
satisfied shall be, revived and continue in full force and effect as if such
payments or proceeds had not been received by the Lender.


5. No Action.


(a) The Subordinated Creditor will not commence any action or proceeding with
respect to the Collateral or against the Borrowers or Guarantors, will not take
possession of, sell or dispose of, or otherwise deal with, the Collateral, and
will not exercise or enforce any other right or remedy (each, an “Action”) which
may be available to the Subordinated Creditor against the Borrowers or the
Guarantors or with respect to the Collateral during the period commencing on the
date of receipt by Lender of written notice from the Subordinated Creditor of
the occurrence of a default or event of default under the Subordinated Loan
Documents (hereinafter a “Subordinated Indebtedness Default Notice”) and ending
on the earliest to occur of the following dates (the “Standstill Period”): (i)
150 days after receipt by Lender of the Subordinated Indebtedness Default
Notice, (ii) such time as the Lender consents in writing to the termination of
the Standstill Period, (iii) the date on which the Senior Debt shall have been
Paid in Full, (iv) the date on which any filing by or against the Borrowers of
any petition under the federal Bankruptcy Code or any other bankruptcy,
insolvency or reorganization act shall have been made, and in such case, the
Standstill Period as it relates to Actions against the Borrowers only shall end
(that is, any such filing by or against Borrowers shall not end the Standstill
Period as it relates to Actions against any Guarantor), or (v) the date on which
any filing by or against a Guarantor of any petition under the federal
Bankruptcy Code or any other bankruptcy, insolvency or reorganization act shall
have been made, and in such case, the Standstill Period as it relates to Actions
against such Guarantor only shall end (that is, any such filing by or against
such Guarantor shall not end the Standstill Period as it relates to Actions
against the Borrowers or any other Guarantor), provided, however, and
notwithstanding the foregoing, the Standstill Period shall continue in place
while a Senior Default Blockage Period is in effect. Notwithstanding any other
provision of this Agreement, only one Standstill Period triggered by a Senior
Default that is not a Senior Payment Default (as defined below) may be commenced
within any period of 365 consecutive days. There shall be no limit to the number
of Standstill Periods triggered by a Senior Payment Default.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) In addition, and without limiting the generality of the foregoing, if the
Borrowers or any Guarantor is in default under any credit agreement in favor of
the Lender and the Borrowers or any Guarantor intends to sell any Collateral to
an unrelated third party outside the ordinary course of business, the
Subordinated Creditor shall, upon the Lender’s request, and without further
consideration, execute and deliver to such purchaser such instruments as may
reasonably be necessary to terminate and release any security interest or lien
the Subordinated Creditor has in the Collateral to be sold, with the proceeds of
any such sale to be applied as provided in paragraph 4(a) above. If the
Subordinated Creditor fails, within five (5) days of such request, to comply
with any such request from the Lender, the Lender is authorized to execute and
deliver such instruments, on behalf of the Subordinated Creditor, as may be
necessary to terminate and release any such security interest or lien.


(c) Until the Obligations are Paid in Full, the Subordinated Creditor shall not
sell, assign, pledge, dispose of or otherwise transfer all or any portion of the
Subordinated Indebtedness or any document related thereto (i) without giving
prior written notice of such action to the Lender and (ii) unless, prior to the
consummation of any such action, the transferee thereof shall execute and
deliver to the Lender a joinder to this Agreement or an agreement substantially
identical to this Agreement that provides for the continued subordination of the
Subordinated Indebtedness as provided herein and for the continued effectiveness
of all of the rights of the Lender arising under this Agreement.


6. No Representations or Warranties; No Duty to Preserve or Protect Collateral;
Agent for Perfection.


(a) Neither the Subordinated Creditor nor the Lender (i) makes any
representation or warranty concerning the Collateral or the validity, perfection
or (except as to the subordination effected hereby) priority of any security
interest therein, or (ii) shall have any duty to preserve, protect, care for,
insure, take possession of, collect, dispose of or otherwise realize upon any of
the Collateral except as otherwise provided in paragraph 6(b) hereof.


(b) The Lender and the Subordinated Creditor each agree to hold any and all
Collateral consisting of a “certificated security” or “investment property” (as
such terms are defined in the Uniform Commercial Code in effect in the State of
New York) which may be perfected by possession or control (the “Control
Collateral”) in their respective possession, custody, or control (or in the
possession, custody, or control of agents or bailees for either) as agent for
the other solely for the purpose of perfecting the security interest and lien
granted to each in such Control Collateral subject to the terms and conditions
of this paragraph 6(b). Neither the Lender nor the Subordinated Creditor shall
have any obligation whatsoever to the other to assure that the Control
Collateral is genuine or owned by the pledgor thereof or to preserve their
respective rights or benefits or those of any person, firm, corporation or other
entity. The duties or responsibilities of the Lender and the Subordinated
Creditor under this paragraph 6(b) are and shall be limited solely to holding or
maintaining control of the Control Collateral as agent for the other for
purposes of perfecting the security interest and lien held by the Lender or the
Subordinated Creditor, as applicable. Neither the Lender nor the Subordinated
Creditor is nor shall be deemed to be a fiduciary of any kind for any other
party to this Agreement as a result of the provisions of this paragraph 6(b),
nor shall the Lender or the Subordinated Creditor have any duties or obligations
to the other with respect to such Control Collateral (other than (i) the
obligation of the Subordinated Creditor to turn over to the Lender any Control
Collateral that is in the Subordinated Creditor's possession or control prior to
the Payment in Full of all Senior Debt, which Subordinated Creditor hereby
agrees to do, and (ii) the obligation of the Lender to turn over to the
Subordinated Creditor any Control Collateral that is in the Lender’s possession
or control upon the Payment in Full of all Senior Debt, which Lender hereby
agrees to do).
 
 
7

--------------------------------------------------------------------------------

 
 
7. Termination of Subordination. This Agreement shall continue in full force and
effect, and the obligations and agreements of the Subordinated Creditor and the
Borrowers hereunder shall continue to be fully operative, until all of the
Senior Debt shall have been Paid in Full. Lender agrees that the Senior Debt
will not provide for the automatic renewal of the term thereof. Upon the Payment
in Full of all of the Senior Debt, this Agreement will automatically terminate
without any additional action by any party hereto. If at any time any payment
made or value received with respect to any Senior Debt is rescinded or must
otherwise be returned by the Lender upon the insolvency, bankruptcy or
reorganization of the Borrowers or any Guarantor, or otherwise, all as though
such payment had not been made or value received, then to the extent necessary
to repay in full, in cash, the Senior Debt, the Subordinated Creditor will,
following written notice from Lender, deliver to Lender any amounts previously
received and then held by the Subordinated Creditor on account of, or in any way
relating to, the Collateral (a) which the Subordinated Creditor would not have
been entitled to accept and retain had this Agreement been in effect at the time
such payments were received by Subordinated Creditor and (b) to the extent any
such payments received by the Subordinated Creditor are not otherwise rescinded
or must not otherwise be returned by the Subordinated Creditor upon the
insolvency, bankruptcy or reorganization of the Borrowers or any Guarantor, or
otherwise. Further, to the extent previously terminated, the security interest
and lien in the Collateral created by the Senior Loan Documents, in favor of
Lender, and the rights of Lender under this Agreement shall be reinstated.
 
9. Option to Purchase Obligations. The Subordinated Creditor shall have the
option, but no obligation, to purchase the Obligations of the Borrowers owing to
the Lender (and all liens and security interests securing the payment thereof),
by paying the Lender an amount equal to the outstanding balance of the Senior
Debt, plus all prepayment premiums and fees, if any, that are or would be due
and payable under the Senior Loan Documents as a result of any prepayment or
early termination of the Obligations, within fifteen (15) days of receipt of any
Senior Default Blockage Notice. Upon the exercise of such option by the
Subordinated Creditor, the Lender shall assign all of its right, title and
interest in and to the Senior Loan Documents to the Subordinated Creditor,
without recourse or warranty, whereupon the Lender shall be relieved of any
further obligation with respect to the Senior Loan Documents.
 
10. Binding Effect; Miscellaneous. This Agreement shall be binding upon and
inure to the benefit of the Subordinated Creditor, the Lender, and their
respective participants, successors and assigns, but neither the Borrowers, the
Guarantors nor any other party shall be entitled to rely on or enforce this
Agreement. The Subordinated Creditor and Lender each warrant to the other that
any purchaser or transferee of, or successor to, any security interest of the
undersigned in any or all of the Collateral will be given written notice of the
subordination effected hereby, before such purchase, transfer or succession, and
that any such purchaser, transferee or successor will be in all respects subject
to and bound by this Agreement. This Agreement cannot be waived or changed or
ended, except by a writing signed by the party to be bound thereby. This
Agreement shall be governed by and construed in accordance with the substantive
laws (other than conflict laws) of the State of New York. Each party consents to
the personal jurisdiction of the state and federal courts located in the State
of New York in connection with any controversy related to this Agreement, waives
any argument that venue in any such forum is not convenient, and agrees that any
litigation initiated by either of them in connection with this Agreement shall
be venued in either the state and federal courts located in New York County, New
York.
 
 
8

--------------------------------------------------------------------------------

 
 
Nothing in this Agreement shall prohibit Subordinated Creditor from accepting
and retaining or from exercising its rights with respect to the proceeds of
keyman life insurance policies maintained by the Borrower on the life of Arthur
Lam, which proceeds will be assigned to Subordinated Creditor as additional
collateral for the Subordinated Indebtedness.
 
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
The Subordinated Creditor waives notice of the Lender’s acceptance hereof. THE
PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED ON OR
PERTAINING TO THIS AGREEMENT.


REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK


 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.
 

 
BHC INTERIM FUNDING II, L.P.
       
By:
BHC Interim Funding Management, L.L.C.,
 
 
its General Partner
 
By:
BHC Investors II, L.L.C.,
   
its Managing Member
 
By:
GHH Holdings, L.L.C.
              COMPANY NAME CORPORATION  
   
   
    By:   /s/ Gerald H. Houghton  
Name: Gerald H. Houghton
Title: Managing Member

 
 
 

--------------------------------------------------------------------------------

 



        AIRGATE INTERNATIONAL CORPORATION  
   
   
    By:   /s/ Scott Turner  
Name: Scott Turner
Title: Vice President

 



       
AIRGATE INTERNATIONAL CORPORATION (CHICAGO)
 
   
   
    By:   /s/ Scott Turner  
Name: Scott Turner
Title: Vice President






        PARADIGM INTERNATIONAL, INC.  
   
   
    By:   /s/ Scott Turner  
Name: Scott Turner
Title: Vice President





        PACIFIC CMA INTERNATIONAL, LLC  
   
   
    By:   /s/ Ling Kwok   
Name: Ling Kwok
Title: Agent

 



        PACIFIC CMA, INC.  
   
   
    By:   /s/ Scott Turner   Name: Scott Turner
Title: Vice President           /s/Alfred Lam   Alfred Lam

 
 
 

--------------------------------------------------------------------------------

 



        WELLS FARGO BANK, NATIONAL ASSOCIATION  
   
   
    By:   /s/ Michelle Tawdeen  
Name: Michelle Tawdeen
Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 